          Case 1:19-cr-00584-AT Document 24 Filed 07/16/20 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 7/16/2020

              -against-
                                                                         19 Cr. 584 (AT)
ANGEL ISAAC VAZQUEZ CAMPOS,
                                                                             ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       On July 13, 2020, the parties informed the Court of their position that Defendant’s
sentencing, currently scheduled for July 30, 2020, should be conducted in person. ECF No. 22.
Because the Court will not be able to hold an in-person proceeding by July 30, 2020, it is
ORDERED that the sentencing scheduled for July 30, 2020 is ADJOURNED to September 1,
2020, at 10:30 a.m.

        As the parties are aware, the Court adopted emergency rules for conducting conferences
and proceedings in criminal cases in light of the COVID-19 public health crisis. See Rule 2(B)
of the Court’s Emergency Individual Rules and Practices in Light of COVID-19.

         Accordingly, Defendant’s counsel is directed to confer with the Government and submit
a letter to the docket, in advance of sentencing and no later than August 18, 2020, stating the
positions of both Defendant and the Government on “whether the Court can, consistent with the
U.S. Constitution, Federal Rules of Criminal Procedure (see, e.g., Rules 5(f), 10(b) & (c), and
43), and any other relevant law, conduct the matter by telephone or video and, . . . whether the
Defendant consents to appearance in that manner,” or whether the matter should be adjourned
until a time when it can be completed in person. Rule 2(B) of the Court’s Emergency Individual
Rules (emphasis added).

       SO ORDERED.

Dated: July 16, 2020
       New York, New York
